Citation Nr: 0029179	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  96-36 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
defective hearing of the left ear.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
peripheral vascular disease.

4.  Entitlement to service connection for high blood pressure 
and a heart disorder secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1996 rating decision by 
the Winston-Salem, North Carolina RO that denied entitlement 
to service connection for PTSD and denied entitlement to an 
increased (compensable) rating for defective hearing of the 
left ear.  This matter also comes before the Board on appeal 
from a March 1997 rating decision by the Winston-Salem, North 
Carolina RO that denied entitlement to service connection for 
peripheral vascular disease and denied entitlement to service 
connection for high blood pressure and a heart disorder 
secondary to PTSD.

In July 2000, a hearing was held at the Board before C.W. 
Symanski, who is the veterans law judge rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).

Although the RO has developed the issue on appeal pertaining 
to peripheral vascular disease as though it were an original 
claim for service connection, the Board finds that this 
treatment of the veteran's claim is not entirely appropriate.  
The record shows that RO denied his claim of entitlement to 
service connection for peripheral vascular disease by a 
decision entered in June 1990.  Although the veteran was 
given written notification of this determination in June 
1990, a timely appeal was not thereafter received.  The 
rating decision, therefore, became final.  See 38 U.S.C.A. 
§ 7105.  Therefore, the veteran's current claim of 
entitlement to service connection for peripheral vascular 
disease must be considered a petition to reopen a prior final 
decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
Consequently, the issue on appeal has been restyled as set 
forth on the first page of this decision.


FINDING OF FACT

1.  The veteran's left (service-connected) ear hearing loss 
is manifested by an average pure tone threshold of 73 in the 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz with 
speech discrimination ability of 56 percent and his right 
(nonservice-connected) ear hearing loss is manifested by an 
average pure tone threshold of 40 in the frequencies of 
1,000, 2,000, 3,000, 4,000 Hertz with speech discrimination 
ability of 96 percent on a June 2000 VA examination.


CONCLUSION OF LAW

The criteria for a compensable evaluation for defective 
hearing of the left ear have not been met.  38 U.S.C.A. 
§§ 1155, 1160, 5107 (West 1991); 38 C.F.R. §§ 3.383, 4.1, 
4.2, 4.7, 4.10, 4.85, Tables VI and VII, Diagnostic Code 6100 
(prior to and effective June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Defective Hearing of the Left Ear

The veteran contends that his service-connected defective 
hearing of the left ear is more disabling than currently 
evaluated.  Disability evaluations are determined by the 
application of a schedule of ratings, which is in turn based 
on the average impairment of earning capacity caused by a 
given disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge all regulations 
that are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Historically, the veteran was originally granted service 
connection for defective hearing of the left ear in June 
1990.  A noncompensable rating was assigned under Diagnostic 
Code 6100.  In December 1995, the veteran submitted a claim 
for an increased rating for his service-connected defective 
hearing.

On VA audiological evaluation in June 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
35
35
45
LEFT
40
50
65
80
95

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 80 percent in the left ear.

On the authorized audiological evaluation in June 2000, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
35
35
45
LEFT
40
50
70
80
90

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and 56 percent in the left ear.

At the outset, the Board notes that effective June 10, 1999, 
during the pendency of this appeal, the VA's Ratings 
Schedule, 38 C.F.R. Part 4, was amended with regard to 
evaluating hearing impairment and other diseases of the ear.  
64 Fed. Reg. 25208, 25209 (1999) (codified at 38 C.F.R. §§ 
4.85-4.87).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Although the RO did not consider the change in 
regulation, the Board concludes that this is not prejudicial 
as the change in regulation was not a substantive change 
regarding the portion of the regulations pertinent to this 
veteran's claim.  Consequently, the change has no effect on 
the outcome of this claim.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  Furthermore, the Board would emphasize that 
the revised criteria apply prospectively from June 10, 1999.  
The Board finds, therefore, that it may proceed with a 
decision in this case without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria).  To evaluate 
the degree of disability from service-connected defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels, designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. § 4.85, 
Codes 6100 to 6110 (in effect prior to June 10 1999; and 
under Code 6100 using comparable and appropriate Tables as 
specified under 38 C.F.R. §§ 4.85 and 4.86, as revised 
effective from June 10, 1999).  Tables VI and VII as set 
forth in § 4.85 are used to calculate the rating to be 
assigned.  In instances where, because of language 
difficulties, the Chief of the Audiology Clinic certifies 
that the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VIa of § 4.85 
is to be used to assign a rating based on puretone averages.  
38 C.F.R. § 4.85(c).  

Where the veteran has total deafness in one ear as a result 
of service connected disability and total deafness in the 
other ear as the result of nonservice connected disability 
not the result of the veteran's own willful misconduct, the 
Secretary shall assign and pay to the veteran the applicable 
rate of compensation as if the combination of disabilities 
were the result of service connected disability.  38 U.S.C.A. 
§ 1160(a) (West 1991); 38 C.F.R. § 3.383(a).

In this case, the results listed above of the VA audiograms 
conducted in June 1996 and June 2000 indicate that the 
veteran's hearing loss is properly evaluated as zero percent 
disabling.

Analyzing the results of the most recent (June 2000) 
audiogram, audiometric testing revealed average thresholds of 
40 decibels for the right ear and 73 decibels for the left 
ear.  Additionally, the veteran had speech discrimination 
scores of 96 percent correct in the right ear and 56 percent 
correct in the left ear.  Applying these test results to 
38 C.F.R. § 4.85, Table VI, the veteran has a numeric 
designation of VIII for the left (service-connected) ear.  

Since the veteran does not have total deafness in both ears, 
the Board is without authority to award compensation based on 
the hearing loss in the right ear.  Moreover, there is no 
rating criteria which is based on hearing loss in one ear 
only; accordingly, hearing in the right (nonservice-
connected) ear is considered normal (level I) for purposes of 
assigning a disability rating.  38 U.S.C.A. § 1160(a) (West 
1991).  Therefore, designations of VIII and I are used to 
compute a rating.  Application of 38 C.F.R. § 4.85, Table VII 
results in the assignment of a noncompensable rating for 
these scores.

We carefully considered the veteran's assertions that he has 
problems with hearing and is entitled to a compensable 
rating; however, the evaluation for hearing loss is based on 
objective testing.  While we note his complaints, on the 
basis of all examination reports obtained by VA, the Board 
finds that the objective evidence is against the assignment 
an increased compensable rating for hearing loss of the left 
ear.  The Board has no discretion in this regard and must 
predicate its determination on the basis of the preponderance 
of the evidence extracted from the audiology studies on 
record.

For the foregoing reasons, the Board concludes that the 
evidentiary record does not support a grant of a compensable 
evaluation for hearing loss of the left ear with application 
of all pertinent governing criteria.  38 U.S.C.A. §§ 1155, 
1160, 5107 (West 1991); 38 C.F.R. §§ 3.383, 4.1, 4.2, 4.7, 
4.85, Diagnostic Code 6100 (prior to and effective June 10, 
1999).


ORDER

Entitlement to an increased (compensable) rating for 
defective hearing of the left ear is denied.


REMAND

VA has a duty to assist the appellant in developing facts 
pertinent to the claim of entitlement to service connection 
for PTSD.  38 U.S.C.A. § 5107(a) (West 1991).

The veteran has described stressful events from his service, 
to include: witnessing fire fights in Cu Chi, Long Bihn and 
Vung Tau; learning of the death of his cousin,  who was 
stationed 8-12 miles from him in Vietnam; witnessing a 
lieutenant pull a grenade and kill himself at Tonsonute Air 
Force Base in 1965; finding several servicemen tied to a 
tree, with their testicles cut off and stuck in their mouths; 
giving blood straight from his arm to wounded servicemen in 
Vung Tau; being ambushed while in a convoy; learning that 5-6 
of his best friends had been killed; seeing dead bodies of 
both adults and children on the side of the road; and beating 
children off the back of a garbage truck so that the garbage 
could be dumped out.  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), credible supporting evidence that the 
claimed in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

A review of the claims file reveals evidence that the veteran 
has been diagnosed as having PTSD.  Specifically, VA 
hospitalization reports dated from November 1995 to December 
1995, VA hospitalization reports dated in July 1997 and an 
October 1997 VA examination report note a diagnosis of PTSD.

The veteran's DD Form 214 shows that he had service in 
Vietnam.  His occupational specialty was noted to be an 
equipment storage specialist.  As noted above, the evidence 
on file shows that the veteran has made various allegations 
of service stressors.

The Board notes that the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), formerly the U.S. Army 
and Joint Services Environmental Support Group (ESG), has not 
been contacted to research the veteran's alleged service 
stressors.  The Board finds that an attempt should be made in 
this regard.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).

Moreover, the evidence of record indicates that the veteran 
was granted disability benefits from the Social Security 
Administration.  The Board notes that if an award of Social 
Security disability benefits has been granted, the United 
States Court of Appeals for Veterans Claims has made it clear 
that Social Security records are relevant to claims for 
disability compensation and that not only the decision of 
that agency but also the records considered in arriving at 
the decision must be obtained.  See Masors v. Derwinski, 2 
Vet. App. 181 (1992).

In addition, the veteran contends that the RO erred by 
failing to grant service connection for peripheral vascular 
disease.

As previously noted, the veteran's claim of entitlement to 
service connection for peripheral vascular disease was denied 
by the RO in June 1990.  Although the veteran was given 
written notification of this determination that same month, a 
timely appeal was not thereafter received.  The rating 
decision, therefore, became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

The claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision 
denying the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).  The issue of new and material 
evidence must be addressed in the first instance by the Board 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board 
or by the RO).

VA regulations require the agency of original jurisdiction 
(AOJ) to provide the veteran with a statement of the case 
(SOC) when he timely notifies the AOJ of his disagreement 
with its decision on his claim of entitlement to benefits.  
38 C.F.R. § 19.26 (1999).  The SOC must contain, inter alia, 
"a summary of the applicable laws and regulations, with 
appropriate citations, and a discussion of how such laws and 
regulations affect the determination . . . ."  38 C.F.R. § 
19.29 (1999).  Because the SOC issued to the veteran in the 
present appeal did not contain a summary of the laws and 
regulations pertaining to finality or the standards employed 
in determining whether a claim is to be reopened, remand is 
also required to ensure him full procedural due process of 
law.

In addition, the Board directs the RO's attention to the 
decision, Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), in 
which the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) expressly rejected the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)  In view of this 
decision by the Federal Circuit, the veteran's application to 
reopen the previously denied claim for service connection for 
peripheral vascular disease must be remanded for a 
determination as to whether the evidence submitted by the  
veteran is "material" as defined under 38 C.F.R. § 3.156(a) 
rather than under Colvin.

Finally, since the claim for service connection for high 
blood pressure and a heart disorder secondary to PTSD may be 
affected by the outcome of any adjudication of the veteran's 
claim for service connection for PTSD, consideration of the 
high blood pressure and a heart disorder claim is deferred 
until the action sought in this Remand is completed.  

Under the circumstances described above, the veteran's case 
is REMANDED to the RO for the following actions:

1.  The RO should contact the Social 
Security Administration in order to 
obtain a copy of that agency's decision 
with respect to the veteran's claim for 
disability benefits, together with copies 
of all medical records considered in 
arriving at that decision.

2.  The RO should request a comprehensive 
statement from the veteran containing as 
much detail as possible regarding the 
who, what, where, and when as to each of 
the putative stressors which he alleges 
he was exposed to in service.  The 
veteran should provide specific details 
of the claimed stressors such as dates, 
places, detailed descriptions of events, 
and identifying information concerning 
any other individuals involved in the 
events including their full names, rank, 
units of assignment, or any other 
identifying detail.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events, and that he must 
be as specific as possible to facilitate 
a search for verifying information.

3.  The RO should then forward the 
information of record regarding the 
veteran's service (including copies of 
his service personnel records, a listing 
of alleged stressors, and any other 
records relevant to the PTSD claim) to 
the USASCRUR (formerly the ESG) and 
request that organization investigate and 
attempt to verify the alleged incidents.

4.  Thereafter, the RO should review all 
the veteran's claims in light of all 
evidence of record.  Adjudicatory action 
should be taken on the pending claims.  

With regard to the issue of whether the 
veteran has submitted new and material 
evidence sufficient to reopen a claim of 
entitlement to service connection for 
peripheral vascular disease, in light of 
the Hodge decision, the RO should 
consider whether the evidence submitted 
by the veteran is "material" as defined 
under 38 C.F.R. § 3.156(a) (1999) rather 
than under Colvin.  If that claim is 
denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case that includes all of the law and 
regulations pertaining to finality.  The 
veteran should be given an opportunity to 
respond thereto.

If any of the other claims are not 
granted to the veteran's satisfaction, he 
and his representative should be issued a 
supplemental statement of the case and 
given a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals



 



